13. Situation in the Republic of Moldova
- Before the vote
(DE) Mr President, for technical reasons, we Social Democrats were unable to sign the joint resolution within the time allowed but signed it later. The entire Group is behind it. I also say that especially for our Romanian colleagues, with Mr Severin at the helm.
- Before the vote on paragraph 10
Mr President, I want to propose the following oral amendment to paragraph 10: I wish to add the name of Mr Sergiu Mocanu. The text would read: '... politically-motivated arrests, such as those of Anatol Matasaru, Sergiu Mocanu and Gabriel Stati;'.